           Case 1:13-cr-00699-PAE Document 90 Filed 05/20/20 Page 1 of 29



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
 UNITED STATES                                                          :
                                                                        :        13-CR-699 (PAE)
                            -v-                                         :
                                                                        :            ORDER
 KELVIN MARTINEZ,                                                       :
                                                                        :
                                               Defendant.               :
                                                                        :
------------------------------------------------------------------------ X

PAUL A. ENGELMAYER, District Judge:

         The Court has received the attached correspondence from defendant Kelvin Martinez,

which the Court treats as a pro se motion for compassionate release. To assure able briefing and

thoroughgoing consideration of the issues presented, the Court asks trial counsel for Mr.

Martinez to submit a memorandum of law in support of this application. This letter is due

Tuesday, May 26, 2020. The Government’s response is due Thursday, May 28, 2020. The

Court encourages Government and defense counsel to confer in advance of these submissions to

assure a full mutual understanding of the issues presented and arguments to be made.7KH&OHUN

RI&RXUWLVGLUHFWHGWRPDLODFRS\RIWKLVRUGHUWRMr. 0DUWLQH]

         SO ORDERED.

                                                                       
                                                                       ____________________________
                                                                       Paul A. Engelmayer
                                                                       United States District Judge


Dated: May 20, 2020
       New York, New York
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 1
                                                       2 of 28
                                                            29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 2
                                                       3 of 28
                                                            29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 3
                                                       4 of 28
                                                            29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 4
                                                       5 of 28
                                                            29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 5
                                                       6 of 28
                                                            29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 6
                                                       7 of 28
                                                            29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 7
                                                       8 of 28
                                                            29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 8
                                                       9 of 28
                                                            29
Case1:13-cr-00699-PAE
Case 1:13-cr-00699-PAE Document
                       Document90
                                89 Filed
                                   Filed05/20/20
                                         05/19/20 Page
                                                  Page10
                                                       9 of
                                                          of28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 10
                                                       11 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 11
                                                       12 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 12
                                                       13 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 13
                                                       14 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 14
                                                       15 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 15
                                                       16 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 16
                                                       17 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 17
                                                       18 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 18
                                                       19 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 19
                                                       20 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 20
                                                       21 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 21
                                                       22 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 22
                                                       23 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 23
                                                       24 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 24
                                                       25 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 25
                                                       26 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 26
                                                       27 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 27
                                                       28 of 28
                                                             29
Case 1:13-cr-00699-PAE Document 89
                                90 Filed 05/19/20
                                         05/20/20 Page 28
                                                       29 of 28
                                                             29
